This is a local option case. The issue of selling is fairly presented by the State, and gift by the *Page 410 
appellant. These issues were properly submitted in the charge. A bill of exceptions was presented to the court to some of his rulings in regard to the admission of testimony. This was refused by the court. He states: "In fact every objection raised on this phase of the case by defendant was sustained, and the revenue license, which was admitted without objection by defendant was afterward excluded from the consideration of the jury on motion of defendant. Defendant himself volunteered to get the license himself. Because there were no exceptions, I can not prepare a bill." As this matter is presented, there is no bill of exceptions. The court declined to approve the bill as well as to prepare one. Appellant's counsel accepted the record in this condition and this court must so treat it.
The motion for new trial criticises the rulings of the court in regard to the admission and rejection of testimony, but inasmuch as a bill of exceptions was not reserved, these matters will not be reviewed. We are of opinion that the charge of the court sufficiently presented the issues to the jury.
There being no reversible error in the record, the judgment is affirmed.
Affirmed.
Ramsey, Judge, absent.
                    ON MOTION FOR REHEARING.                        December 9, 1908.
The judgment in this case was affirmed on a previous day of the present term.
Appellant's suggestion why the rehearing should be granted is based on the alleged rejection of testimony set out in bill of exceptions No. 5. The motion for a new trial asserts that the court erred in not permitting appellant to prove by the witness Johnson that the one dollar and fifty cents paid to Bolin by defendant Reno was for a debt that Nolin owed defendant and not for a bottle of whisky as urged by the State. Had the court rejected this testimony it would have been rather a serious question, but an examination of the record fails to disclose that the testimony was offered and rejected, and there is no such bill of exceptions in the record as No. 5.
Another ground refers to bill of exceptions No. 6, and to some testimony which is alleged in the motion for rehearing as being contained in said bill of exceptions No. 6. An inspection of the record fails to disclose that there is such a bill of exceptions in the record. In fact there was but one bill of exceptions as far as the record is concerned sought to be reserved in the court below, and this was rejected by the trial judge as stated in the original opinion.
For the reasons stated, the motion for rehearing is overruled.
Overruled. *Page 411